BLAND, P. J.
Section 2 of article 6, of the constitution provides that individual membership shall cease in the association if a member shall refuse for three calendar months to pay an assessment unless reinstated as provided by article 11 of the constitution.
It is conceded by the plaintiff that Courtney did refuse for more than three months to pay either his regular monthly dues or special assessments. He, therefore, ceased to be a member of the association unless the association either by failing to take any steps to enforce the suspension provision of the constitution, or by its habit of dealing with its members in respect to payment of assessments waived the provision.
The evidence is all one way and comes from the officers of the association that the habit of the association was to receive dues and assessments from members at any time they were offered, whether three or more months in arrears, and it is in evidence that three dollars were received from Courtney in April, 1901, more than three months after they became due and was applied to the payment of monthly dues for January, 1901, and to the payment of special assessment No. 5, and we think that the evidence is conclusive that it was not the habit of the association to enforce this provision of the constitution against its members. In such circumstances the Supreme Court, in McMahon v. Sup. Tent Knights of Maccabees, loc. cit. 522, said:
“A member of an assessment insurance company has the right to look to the general conduct of the business of the company in reference to the collection of its assessments according to its prescribed rules,1 and particularly as that conduct affects himself. And if the company, by its conduct, has induced him to fall into the habit of delaying the payment beyond the time which the company’s law calls the day of suspension, it can *270not without warning tc him. of a change in its business conduct, inflict the penalty of suspension on him.”
That provisions of this character in life insurance contracts may he waived and the waiver shown by the habit or custom, of the insurance company, is well-settled law in this State. James v. Mut. Reserve Fund Life Ass’n., 148 Mo. 1; Hanley v. Life Ass’n. of America, 4 Mo. App. (St. L.) 253; Hanley v. Life Ass’n. of America, 69 Mo. 380; Harvey v. Grand Lodge, 50 Mo. App. (K. C.) 472; Thompson v. St. Louis Mut. Life Ins. Co., 52 Mo. 469.
This view of the case makes it unnecessary to decide whether or not section 2 of article 6 is self-executing. The judgment is manifestly-for the right party and is affirmed.
All concur.